 



EXHIBIT 10.10

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is dated effective as
of the 11th day of June, 2013, by and between SOCIAL REALITY, INC., a Delaware
corporation (“Borrower”) and TCA GLOBAL CREDIT MASTER FUND, LP, a Cayman Islands
limited partnership (the “Lender”).

 

RECITALS

 

WHEREAS, the Borrower and the Lender executed that certain Credit Agreement
dated as of December 31, 2012, but made effective as of February 22, 2013 (the
“Credit Agreement”); and

 

WHEREAS, pursuant to the Credit Agreement, the Borrower executed and delivered
to Lender that certain Revolving Note dated as of December 31, 2012, but made
effective as of February 22, 2013, evidencing a Revolving Loan under the Credit
Agreement in the amount of Three Hundred Thousand Dollars ($300,000) (the “First
Revolving Note”); and

 

WHEREAS, in connection with the Credit Agreement and the First Revolving Note,
the Borrower executed and delivered to the Lender various ancillary documents
referred to in the Credit Agreement as the “Loan Documents”; and

 

WHEREAS, the Borrower’s obligations under the Credit Agreement and the First
Revolving Note are secured by the following, all of which are included within
the Loan Documents: (i) a Security Agreement dated as of December 31, 2012, but
made effective as of February 22, 2013, from the Borrower in favor of the Lender
(the “Security Agreement”), pursuant to which the Lender has an unconditional,
continuing, perfected, first-priority security interest encumbering all of the
“Collateral” (as such term is defined in the Security Agreement) of the
Borrower; (ii) UCC-1 Financing Statement naming the Borrower, as debtor, and
Lender, as secured party, filed with the Secretary of State of the State of
Delaware under filing No. 2013 0768748 (the “UCC-1”); and (iii) a Validity
Guaranty executed by Christopher Miglino in favor of Lender (the “Validity
Guaranty”); and

 

WHEREAS, the Credit Agreement contemplated that the Revolving Loan Commitment
under the Credit Agreement could be increased, and in connection therewith,
Lender could make additional Revolving Loans to Borrower to be evidenced by a
new or replacement Revolving Note, all as more specifically set forth in the
Credit Agreement; and

 

WHEREAS, the Borrower desires and has requested an increase to the Revolving
Loan Commitment to Five Hundred Fifty Thousand Dollars ($550,000), and Lender is
amenable to such increase, and in connection therewith, Borrower desires, and
Lender is amenable to making, an additional Revolving Loan to Borrower in the
amount of Two Hundred Fifty Thousand Dollars ($250,000), which additional
Revolving Loan, together with the Revolving Loan evidenced by the First
Revolving Note, shall be evidenced by a newly issued replacement Revolving Note
in the form attached hereto as Exhibit “A” (the “Replacement Revolving Note”),
all as more specifically set forth in this Amendment;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:

 



 

 

 

1.      Recitals. The recitations set forth in the preamble of this Amendment
are true and correct and incorporated herein by this reference.

 

2.      Capitalized Terms. All capitalized terms used in this Amendment shall
have the same meaning ascribed to them in the Credit Agreement, except as
otherwise specifically set forth herein. In addition, the other definitional and
interpretation provisions of Sections 1.2, 1.3 and 1.4 of the Credit Agreement
shall be deemed to apply to all terms and provisions of this Amendment, unless
the express context otherwise requires.

 

3.      Conflicts. In the event of any conflict or ambiguity by and between the
terms and provisions of this Amendment and the terms and provisions of the
Credit Agreement, the terms and provisions of this Amendment shall control, but
only to the extent of any such conflict or ambiguity.

 

4.      Increase of Revolving Loan Commitment; Replacement Revolving Note.
Subject to the terms and conditions of this Amendment, the maximum amount
available to be borrowed under the Credit Agreement, and the Revolving Loan
Commitment, are hereby increased to an aggregate total of Five Hundred Fifty
Thousand Dollars ($550,000). In connection with such increase, the Borrower has
requested an additional Revolving Loan in the amount of Two Hundred Fifty
Thousand Dollars ($250,000), which Lender hereby agrees to make subject to the
terms and conditions of this Amendment. In that regard, simultaneously with the
execution of this Amendment, the Borrower shall execute and deliver the
Replacement Revolving Note in favor of the Lender.

 

Representations and Warranties. The Borrower hereby confirms and affirms that
all representations and warranties made by the Borrower under the Credit
Agreement and all other Loan Documents (specifically including under Section 7
of the Credit Agreement) are true, correct and complete as of the date of the
Credit Agreement, and hereby confirms and affirms that all such representations
and warranties remain true, correct and complete as of the date of this
Amendment, and by this reference, the Borrower does hereby re-make each and
every one of such representations and warranties herein as of the date of this
Amendment, as if each and every one of such representations and warranties was
set forth and re-made in its entirety in this Amendment by the Borrower, as same
may be qualified by revised disclosure schedules attached to this Amendment, if
any (if no revised disclosures are attached to this Amendment, then no such
revised disclosure schedules shall be deemed to exist or to qualify any of the
representations and warranties hereby re-made).

 

Affirmation. The Borrower hereby affirms all of its Obligations to the Lender
under all of the Loan Documents and agrees and affirms as follows: (i) that as
of the date hereof, the Borrower has performed, satisfied and complied in all
material respects with all the covenants, agreements and conditions under each
of the Loan Documents to be performed, satisfied or complied with by the
Borrower; (ii) that the Borrower shall continue to perform each and every
covenant, agreement and condition set forth in each of the Loan Documents and
this Amendment, and continue to be bound by each and all of the terms and
provisions thereof and hereof; (iii) that as of the date hereof, no default or
Event of Default has occurred or is continuing under the Credit Agreement or any
other Loan Documents, and no event has occurred that, with the passage of time,
the giving of notice, or both, would constitute a default or an Event of Default
under the Credit Agreement or any other Loan Documents; and (iv) that as of the
date hereof, no event, fact, or other set of circumstances has occurred which
could reasonably be expected to have, cause, or result in a Material Adverse
Effect.

 



2

 

 

Ratification. The Borrower hereby acknowledges, represents, warrants and
confirms to Lender that: (i) each of the Loan Documents executed by the Borrower
are valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their respective terms; (ii) the Replacement
Revolving Note, and all other Obligations of the Borrower under the Replacement
Revolving Note, the Credit Agreement, all other Loan Documents and this
Amendment, shall be and continue to be and remain secured by and under the Loan
Documents, including the Security Agreement, the UCC-1 and the Validity
Guaranty; (iii) there are no defenses, setoffs, counterclaims, cross-actions or
equities in favor of the Borrower, to or against the enforcement of any of the
Loan Documents, and to the extent the Borrower has any defenses, setoffs,
counterclaims, cross-actions or equities against Lender and/or against the
enforceability of any of the Loan Documents, the Borrower acknowledges and
agrees that same are hereby fully and unconditionally waived by the Borrower;
and (iv) no oral representations, statements, or inducements have been made by
Lender, or any agent or representative of Lender, with respect to the Credit
Agreement, this Amendment or any other Loan Documents.

 

5.     Additional Confirmations. The Borrower hereby represents, warrants and
covenants as follows: (i) that the Lender’s Liens and security interests in all
of the “Collateral” (as such term is defined in the Security Agreement) are and
remain valid, perfected, first-priority security interests in such Collateral,
and the Borrower has not granted any other Liens or security interests of any
nature or kind in favor of any other Person affecting any of such Collateral.

 

Lender’s Conduct. As of the date of this Amendment, the Borrower hereby
acknowledges and admits that: (i) the Lender has acted in good faith and has
fulfilled and fully performed all of its obligations under or in connection with
the Credit Agreement or any other Loan Documents; and (ii) that there are no
other promises, obligations, understandings or agreements with respect to the
Credit Agreement or the Loan Documents, except as expressly set forth herein, or
in the Credit Agreement and other Loan Documents.

 

Advisory Fee.

 

Share Issuance. In consideration of advisory services provided by Lender to
Borrower prior to the date of this Amendment, the Borrower shall pay to Lender a
fee equal to $75,000.00 (the “Advisory Fee”). The Advisory Fee shall be
initially paid by the issuance to Lender of restricted shares of the Borrower’s
Common Stock (the “Advisory Fee Shares”) in accordance with the terms and
provisions of this Section. For purposes of determining the number of shares
issuable to Lender under this Section 10(a), the Borrower’s Common Stock shall
be valued at the average of the volume weighted average price for the Common
Stock for the five (5) Business Days immediately prior to the date the Borrowers
execute this Amendment (the “Valuation Date”), as reported by Bloomberg or such
other reporting service acceptable to Lender (the “VWAP”). The Lender shall
confirm to the Borrower in writing, the VWAP for the Common Stock as of the
Valuation Date, and the Borrower shall issue to Lender, simultaneously with the
execution of this Amendment by the Borrower (the “Amendment Date”), a number of
Advisory Fee Shares equal to the Advisory Fee, based on such VWAP as of the
Valuation Date. On the Amendment Date, the Borrower shall instruct its transfer
agent (the “Transfer Agent”) to issue certificates representing the Advisory Fee
Shares issuable to the Lender hereunder, and shall cause its Transfer Agent to
deliver such certificates to Lender within five (5) Business Days from the
Amendment Date. In the event such certificates representing the Advisory Fee
Shares issuable hereunder shall not be delivered to the Lender within said five
(5) Business Day period, same shall be an immediate default under the Credit
Agreement and the other Loan Documents. The Advisory Fee Shares, when issued,
shall be deemed to be validly issued, fully paid, and non-assessable shares of
the Borrower’s Common Stock. The Advisory Fee Shares shall be deemed fully
earned as of the Amendment Date, regardless of the amount or number of Revolving
Loans made hereunder. 

 



3

 

 

Adjustments. It is the intention of the Borrower and Lender that the Lender
shall be able to sell the Advisory Fee Shares and generate net proceeds (net of
all brokerage commissions and other fees or charges payable by Lender in
connection with the sale thereof) from such sale equal to the Advisory Fee. In
this regard, the Lender shall have the right to sell the Advisory Fee Shares in
the Principal Trading Market, or otherwise, at any time in accordance with
applicable securities laws. Upon: (A) the sale of all Advisory Fee Shares; (B)
Lender receiving net proceeds from the sale of the Advisory Fee Shares equal to
the Advisory Fee; or (C) at any time Lender may elect, the Lender shall deliver
to the Borrower a reconciliation statement showing the net proceeds actually
received by the Lender from the sale of the Advisory Fee Shares (the “Sale
Reconciliation”). If, as of the date of the delivery by Lender of the Sale
Reconciliation, the Lender has not realized and received net proceeds from the
sale of the Advisory Fee Shares equal to at least the Advisory Fee, as shown on
the Sale Reconciliation, then the Borrower shall immediately take all required
action necessary or required in order to cause the issuance of additional shares
of Common Stock to the Lender in an amount sufficient such that, when sold and
the net proceeds thereof are added to the net proceeds from the sale of any of
the previously issued and sold Advisory Fee Shares, the Lender shall have
received total net funds equal to the Advisory Fee. If additional shares of
Common Stock are issued pursuant to the immediately preceding sentence, and
after the sale of such additional issued shares of Common Stock, the Lender
still has not received net proceeds equal to at least the Advisory Fee, then the
Borrower shall again be required to immediately take all required action
necessary or required in order to cause the issuance of additional shares of
Common Stock to the Lender as contemplated above, and such additional issuances
shall continue until the Lender has received net proceeds from the sale of such
Common Stock equal to the Advisory Fee. In the event the Lender receives net
proceeds from the sale of Advisory Fee Shares equal to the Advisory Fee before
Lender has sold all Advisory Fee Shares issued to Lender hereunder, then the
Lender shall return all such remaining Advisory Fee Shares to the Borrower. In
the event additional Common Stock is required to be issued as outlined above,
the Borrower shall instruct its Transfer Agent to issue certificates
representing such additional shares of Common Stock to the Lender immediately
subsequent to the Lender’s notification to the Borrower that additional shares
of Common Stock are issuable hereunder, and the Borrower shall in any event
cause its Transfer Agent to deliver such certificates to Lender within five (5)
Business Days following the date Lender notifies the Borrower that additional
shares of Common Stock are to be issued hereunder. In the event such
certificates representing such additional shares of Common Stock issuable
hereunder shall not be delivered to the Lender within said five (5) Business Day
period, same shall be an immediate default under the Credit Agreement and the
Loan Documents. Notwithstanding anything contained in this Section 10(b) to the
contrary, at any time on or prior to the Revolving Loan Maturity Date, the
Borrower shall have the right, at any time during such period, to redeem any
Advisory Fee Shares then in the Lender’s possession for an amount payable by the
Borrower to Lender in Dollars equal to the Advisory Fee, less any net proceeds
received by the Lender from any previous sales of Advisory Fee Shares and less
any sums previously received by Lender in redemption of any such Advisory Fee
Shares. Upon Lender’s receipt of such cash payment in accordance with the
immediately preceding sentence, the Lender shall return any then remaining
Advisory Fee Shares in its possession back to the Borrower.

 

Surviving Obligations. The Borrower agrees and acknowledges that notwithstanding
the termination of the Credit Agreement, or the payment in full of all of the
Borrower’s Obligations under the Credit Agreement or under any other Loan
Documents, the Borrower’s obligations and liability under this Amendment and the
other Loan Documents, and the Lender’s Lien and security interest on all
Collateral, shall survive, shall remain valid and effective and shall not be
released or terminated, until the Borrower has fully complied with all of its
obligations with respect to payment of the Advisory Fee, and Lender has
generated and received net proceeds from the sale of the Advisory Fee Shares (or
otherwise received equivalent payment thereof in Dollars as permitted or
required hereunder) equal to the Advisory Fee.

 

Applicability of Credit Agreement. Sections 2.2(h)(iii), 2.2(h)(iv), and 2.2(i)
of the Credit Agreement shall be applicable with respect to the Advisory Fee
Shares to the same extent as such provisions are applicable to the Facility Fee
Shares.

 



4

 

 

Redefined Terms. The term “Loan Documents,” as defined in the Credit Agreement
and as used in this Amendment, shall be deemed to refer to and include the
Replacement Revolving Note, this Amendment and all other documents or
instruments executed in connection with this Amendment and the execution and
delivery of the Replacement Revolving Note. The term “SEC Documents,” as defined
in the Credit Agreement, shall be deemed to refer to and include all filings
made by the Borrower with or under the Exchange Act, the Principal Trading
Market or any other law applicable to the Borrower between the date of the
Credit Agreement and the date of this Amendment.



Representations and Warranties of the Borrower. The Borrower hereby makes the
following representations and warranties to the Lender:

 

Authority and Approval of Agreement; Binding Effect. The execution and delivery
by the Borrower of this Amendment, the Replacement Revolving Note, and all other
documents executed and delivered in connection herewith and therewith, and the
performance by Borrower of all of its Obligations hereunder and thereunder, have
been duly and validly authorized and approved by the Borrower and its board of
directors pursuant to all applicable laws and other than the corporate action or
resolutions delivered by the Borrower in connection with this Amendment, no
other corporate action or consent on the part of the Borrower, its board of
directors, stockholders or any other Person is necessary or required by the
Borrower to execute this Amendment, the Replacement Revolving Note, and the
documents executed and delivered in connection herewith and therewith, to
consummate the transactions contemplated herein and therein, or perform all of
the Borrower’s Obligations hereunder and thereunder. This Amendment, the
Replacement Revolving Note and each of the documents executed and delivered in
connection herewith and therewith have been duly and validly executed by the
Borrower (and the officer executing this Amendment and all such other documents
for Borrower is duly authorized to act and execute same on behalf of the
Borrower) and constitute the valid and legally binding agreements of the
Borrower, enforceable against the Borrower in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

Indemnification. The Borrower hereby indemnifies and holds the Lender
Indemnitees, and each of them, harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments,
Proceedings, suits, claims, costs, expenses and distributions of any kind or
nature payable by any of the Lender Indemnitees to any Person, including
reasonable attorneys’ and paralegals’ fees and expenses, court costs, settlement
amounts, costs of investigation and interest thereon from the time such amounts
are due at the highest non-usurious rate of interest permitted by applicable
law, through all negotiations, mediations, arbitrations, trial and appellate
levels, as a result of, or arising out of, or relating to any matters relating
to this Amendment or the Replacement Revolving Note, including the assertion of
a claim or ruling by a Governmental Authority that documentary stamp tax,
intangible tax or any penalties or interest associated therewith must be paid by
reason of the execution and delivery of any of the Replacement Revolving Note or
the other Loan Documents. The foregoing indemnification obligations shall
survive the termination of the Credit Agreement or any of the Loan Documents and
repayment of the Obligations.

 

Release. As a material inducement for Lender to increase the Revolving Loan
Commitment and enter into this Amendment, the Borrower does hereby release,
waive, discharge, covenant not to sue, acquit, satisfy and forever discharges
each of the Lender Indemnitees and their respective successors and assigns, from
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, Proceedings, suits, claims, costs, expenses and distributions of any
kind or nature whatsoever in law or in equity which Borrower ever had, now has,
or which any successor or assign of Borrower hereafter can, shall or may have
against any of the Lender Indemnitees, for, upon or by reason of any matter,
cause or thing whatsoever related to the Credit Agreement, this Amendment or any
other Loan Documents, through the date hereof. The Borrower further expressly
agrees that the foregoing release and waiver agreement is intended to be as
broad and inclusive as permitted by the laws governing the Credit Agreement. In
addition to, and without limiting the generality of foregoing, the Borrower
further covenants with and warrants unto the Lender and each of the other Lender
Indemnitees, that as of the date hereof, there exists no claims, counterclaims,
defenses, objections, offsets or other claims against Lender or any other Lender
Indemnitee, or the obligation of the Borrower to comply with the terms and
provisions of the Credit Agreement, this Amendment and all other Loan Documents.
The foregoing release shall survive the termination of the Credit Agreement or
any of the Loan Documents and repayment of the Obligations.

 



5

 

 

Effect on Agreement and Loan Documents. Except as expressly amended by this
Amendment, all of the terms and provisions of the Credit Agreement and the Loan
Documents shall remain and continue in full force and effect after the execution
of this Amendment, are hereby ratified and confirmed, and incorporated herein by
this reference.

 

Waiver. Neither this Amendment, nor shall Lender’s agreement to increase the
Revolving Loan Commitment and make the additional Revolving Loan pursuant to the
Replacement Revolving Note, be deemed or construed in any manner as a waiver by
the Lender of any claims, Proceedings, defaults, Events of Default, breaches or
misrepresentations by the Borrower under the Credit Agreement, any other Loan
Documents, or any of Lender’s rights or remedies in connection therewith.

 

Execution. This Amendment may be executed in one or more counterparts, all of
which taken together shall be deemed and considered one and the same Amendment,
and same shall become effective when counterparts have been signed by each party
and each party has delivered its signed counterpart to the other party. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format file or other similar format file, such signature
shall be deemed an original for all purposes and shall create a valid and
binding obligation of the party executing same with the same force and effect as
if such facsimile or “.pdf” signature page was an original thereof.

 

Fees and Expenses.

 

(a)     Document Review and Legal Fees; Due Diligence. The Borrower agrees to
pay to the Lender or its counsel a legal fee equal to Seven Thousand Five
Hundred and No/100 Dollars ($7,500.00) for the preparation, negotiation and
execution of this Amendment and all other documents in connection herewith,
together with costs of $550.00 associated with this transaction, as well as to
pay Lender a due diligence fee in the amount of Two Thousand Five Hundred and
No/100 Dollars ($2,500.00) all of which shall be due and payable by the Borrower
upon execution of this Amendment and withheld from the proceeds of the Revolving
Loan made hereby.

 

(b)     Transaction Fees. The Borrower agrees to pay to Lender a transaction
advisory fee equal to two percent (2%) of the amount of the additional Revolving
Loan made hereby, which fee shall be due and payable by the Borrower upon
execution of this Amendment and withheld from the proceeds of the Revolving Loan
made hereby.

 

(c)     Asset Monitoring Fee. In accordance with Section 2.2(b) of the Credit
Agreement, the Asset Monitoring Fee is hereby increased to Two Thousand Dollars
($2,000) per calendar quarter, effective as of the date of this Amendment.

 

 

[Signatures on the following page]

 

 



6

 

 



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.

 

BORROWER:

 

SOCIAL REALITY, INC.,

a Delaware corporation

 

By:/s/ Chris Miglino

Name:Chris Miglino

Title:Chief Executive Officer

 

 

LENDER:

 

TCA GLOBAL CREDIT MASTER FUND, LP

 

By:TCA Global Credit Fund GP, Ltd.

Its:General Partner

 

By:/s/ Robert Press

Robert Press, Director

 



7

 

